Case 8:13-cr-00584-CEH-SPF Document 270 Filed 03/29/21 Page 1 of 1 PageID 1017




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


 UNITED STATES OF AMERICA



 v.                                          CASE NO: 8:13-cr-584-CEH-SPF

 JUAN LUIS JASSO, JR.



                        FINAL REVOCATION HEARING
       Pursuant to the Report of Preliminary Supervised Release Revocation Hearing

 (Doc.265), entered March 11, 2021, by the Magistrate Judge, Defendant waived a

 preliminary hearing. Therefore, the Final Revocation Hearing, previously scheduled

 for April 2, 2021 at 10:00 AM before the undersigned, will proceed as scheduled.

       DONE and ORDERED in Tampa, Florida this 29th day of March 2021.




 Copies:
 Counsel for the Defendant
 United States Attorney
 United States Magistrate Judge
 United States Marshal Service
 United States Probation Office
 United States Pretrial Services
